DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-13 were originally presented having a filing date of 8 January 2020 and claiming priority to Japanese Application JP2019-033372 that was filed on 26 February 2019.	
This is the first Office action on the merits. Claims 1-13 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/736885, filed on 8 January 2020.
Information Disclosure Statement
The Information Disclosure Statement that was filed on 8 January 2020 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Operation Support Device, Vehicle, Operation Management Device, Terminal Device, and Operation Support Method for an On-Demand Traffic System”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 8, 10, 11, and 12 invoke means plus function interpretation under 35 U.S.C. 112(f) due to the recitation of “communication portion”, “input portion”, and “output portion” with no corresponding recitation of structure, material, or acts for performing the claimed function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is rejected because it is unclear where the body of the claim starts without the use of a colon after the transition word. Claims 2-9 are rejected by virtue of their dependency on claim 1.
For the purposes of compact prosecution, the body of claim 1 is interpreted as beginning after “An operation support device for supporting an operation of a vehicle for which an operation plan is determined in accordance with a boarding position requested by a reservation made by a user, the operation support device comprising” for the prior art rejection section set forth below.
Claims 8 and 11 recite the limitation of “a communication portion configured to wirelessly transmit and receive information” and claim 10 recites the limitation of “a communication portion configured to transmit and receive information”. The claims 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1-9 are directed to an operation support device or vehicle comprising an operation support device (machine), claim 10 is directed towards an operation management device (machine), claim 11-12 are directed towards a terminal device (machine), and claim 13 is directed towards an operation support method (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  Claims 1-13 are directed towards a judicial exception, specifically an abstract idea. 
As a whole, the claimed invention is directed towards certain methods of organizing human activity. 
Independent claim 1 recites “compare the acquired position information with information on the boarding position”.
Independent claim 10 recites “an operation plan is determined in accordance with a boarding position requested by a reservation made by the user”.
Independent claim 11 recites “an operation plan is determined in accordance with a boarding position requested by a reservation made by a user”.
Independent claim 13 recites “comparing, by the operation support device, the acquired position information with information on the boarding position”.
These claim limitations, when given their broadest reasonable interpretation, are certain methods for organizing human activities (see MPEP 2106.04(a)(2)(II)).
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   There are no additional elements recited in the independent claims that integrate the exception into a practical application. Independent claim 1 has additional elements of “acquire position information”, “identification information of the user is transmitted”, and “identification information of the vehicle that is wirelessly transmitted”.
Independent claim 10 has additional elements of “a communication portion configured to transmit and receive information”, “a controlling portion configured to receive, through the communication portion, identification information of a user that is 
Independent claim 11 has additional elements of “a communication portion configured to wirelessly transmit and receive information”, “a controlling portion configured to receive, through the communication portion, identification information of a vehicle”, “the identification information of the vehicle being wirelessly transmitted from the vehicle”, and “the controlling portion being configured to transmit, through the communication portion, identification information”.
Independent claim 13 has additional elements of “wirelessly transmitting identification information”, “receiving, by a terminal device of the user, the identification information”, and “transmitting, by the terminal device of the user, identification information”. 
These additional elements amount to “mere data gathering” which has been found to be an insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(d)). 
The additional elements of the operation support device, operation management device, terminal device, controlling portion, and communication portion amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, which does not integrate the abstract idea into a practical application. 
Step Two B: Does the Claim Provide an Inventive Concept?
No.  There are no additional elements recited in the independent claim that amounts to significantly more than performing the abstract idea when considered 
“Storing and receiving information in memory” and “receiving or transmitting data over a network” has been found to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II).
The steps of collecting and storing data are well-understood, routine, and conventional computing functions. A special purpose computer is not required to perform these steps. The additional elements of the controlling and communication portions recited at a high level fail to amount to significantly more than the judicial exception. 
Dependent Claims
There are no additional elements in these claims that amount to significantly more than the abstract idea such that these claims are rendered subject matter eligible. 
As per claim 2, 3, 4, 5, and 8, these claims recite additional elements of transmitting, acquiring, and receiving information. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
As per claim 6, this claim recites the additional element of “the controlling portion notifies a driver of the vehicle”. This additional element is well-understood, routine, and conventional and is not a meaningful limitation for transforming the abstract idea into a patent eligible application.  
As per claim 7, this claim recites the additional element of “the controlling portion settles a difference in fare”. This additional element is well-understood, routine, and conventional and is not a meaningful limitation for transforming the abstract idea into a 
As per claim 9, this claim recites the additional element of a vehicle. This additional element recited at a high level fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception.
As per claim 12, this claim recites the additional elements of an output portion, input portion, and “acceptance request information”. These additional elements recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (US Patent No. 10417589 B2), hereinafter referred to as “Zhao”.
Regarding claim 1, as best understood based on the 112(b) issue identified above, Zhao teaches An operation support device for supporting an operation of a vehicle for which an operation plan is determined in accordance with a boarding position requested by a reservation made by a user, the operation support device comprising a controlling portion (see at least Zhao Fig. 3 “driver device 210”) configured to acquire position information of the vehicle (see at least Zhao column 5, lines 39-40 “The location subsystem 310 determines the location of the driver device 210”) when identification information of the user is transmitted from a terminal device of the user (see at least Zhao column 4, lines 15-25 “In one embodiment, the passenger device 220 provides information to the matching server 240 about the user (e.g., user identifier, mobile device identifier, etc.) and/or the request for transport service (e.g., current location, pickup location, and/or destination location) when the request is made by the user, as well as displaying information to the user about an assigned driver (e.g., name, type of car, and license plate number) and location information about the driver and/or estimated time of arrival information, when the driver is assigned to provide the transport service for the user.”) in response to identification information of the vehicle that is wirelessly transmitted from the vehicle during operation (see at least Zhao column 4, lines 2-7 “In one embodiment, the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server 240 as well as issuing instructions (e.g., pre-selection instructions, allocation notices, and passenger information) to the driver.”), the controlling portion being configured to compare the acquired position information with information on the boarding position associated with the identification information of the user at a time of making the reservation (see at least Zhao column 6, lines 1-4 “The routing module 330 provides directions to the driver regarding recommended routes between a current location and either a pickup location or a current passenger's destination.”).
[Supplemental note: Examiner is interpreting Zhao’s “pickup location” to teach applicant’s “boarding position” in light of Applicant’s specification page 14, lines 24-28 “The boarding position information 51 is information on a boarding position P1 requested by the user 11…The boarding position P1 and the getting-off position P2 are expressed in a given form such as a place name, an address, or a point or a region on a map.”]
(The examiner notes that Fig. 10 of Zhao as shown below illustrates the interactions between the passenger device, driver device, and matching server, which corresponds to the terminal device, operation support device, and operation management device, respectively, of claims 1, 10, and 11. Zhao notes in column 11, lines 39-45 “In addition, some embodiments may perform the steps in parallel, perform the steps in different orders, or perform different steps. For example, although FIG. 10 shows passenger demand data 1020 arriving at the matching server 240 after external demand data 1030, these data may be received simultaneously or in the opposite order.”). 


    PNG
    media_image1.png
    705
    545
    media_image1.png
    Greyscale

Regarding claim 8,  Zhao teaches the operation support device according to claim 1. Zhao further teaches wherein: the operation support device is provided in the vehicle (see at least Zhao column 4, lines 7-10 “The driver device 210 can be a mobile device such as a smartphone located within the vehicle or be built into the vehicle (e.g., as part of an in-vehicle navigation system).”); the operation support device further includes a communication portion configured to wirelessly transmit and receive information (see at least Zhao column 4, lines 2-7 “In one embodiment, the driver device 210 provides information about the driver (e.g., current ; and the controlling portion repeatedly transmits the identification information of the vehicle through the communication portion (see at least Zhao column 4, lines 3-5 “the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server”, column 6, lines 58-60 “The ride information module 430 provides information to the user about the driver assigned to provide the requested ride.”).
Regarding claim 9, Zhao teaches the operation support device according to claim 1. Zhao further teaches a vehicle comprising the operation support device according to claim 1 (see at least Zhao column 4, lines 7-10 “The driver device 210 can be a mobile device such as a smartphone located within the vehicle or be built into the vehicle (e.g., as part of an in-vehicle navigation system).”, column 20, lines 10-15 “A passenger transport system comprising: a plurality of driver mobile computing devices, each driver mobile computing device located within or attached to a corresponding vehicle that is available to provide transport services”).
Regarding claim 11, Zhao teaches A terminal device comprising: a communication portion configured to wirelessly transmit and receive information (see at least Zhao column 4, lines 15-17 “the passenger device 220 provides information to the matching server 240 about the user”, column 10, line 67 “input/output (I/O) controller hub 622”); and a controlling portion configured to receive, through the communication portion, identification information of a vehicle for which an operation plan is determined in accordance with a boarding position requested by a reservation made by a user (see at least Zhao Fig. 4 “Ride Information Module 430”, column 4, lines 20-25 “displaying information to the user about an assigned driver (e.g., name, type of car, and license plate number) and location information about the driver and/or estimated time of arrival information, when the driver is assigned to provide the transport service for the user”), the identification information of the vehicle being wirelessly transmitted from the vehicle during operation (see at least Zhao Fig. 2, and column 4, lines 3-5 “the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server 240”), the controlling portion being configured to transmit, through the communication portion, identification information of the user in response to the identification information of the vehicle (see at least Zhao Fig. 4 “Ride Request Module 420”, and column 6 lines 49-53 “generates a ride request including the user's location (as determined by the location subsystem 410), the number of passengers, the destination, and information about the user, such as name, phone number, profile picture, and the like”).
Regarding claim 13, Zhao teaches An operation support method comprising: wirelessly transmitting identification information of a vehicle for which an operation plan is determined in accordance with a boarding position requested by a reservation made by a user (see at least Zhao column 14, lines 35-47 “While the driver is en route to the terminal, a passenger requests a ride from the terminal 110 to a destination using an app on the passenger device 220A. The matching server 240 , the identification information of the vehicle being transmitted by the vehicle during operation (see at least Zhao Fig. 2, and column 4, lines 3-5 “the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server 240”); receiving, by a terminal device of the user, the identification information of the vehicle (see at least Zhao Fig. 4 “Ride Information Module 430”, column 4, lines 20-25 “displaying information to the user about an assigned driver (e.g., name, type of car, and license plate number) and location information about the driver and/or estimated time of arrival information, when the driver is assigned to provide the transport service for the user”); transmitting, by the terminal device of the user, identification information of the user in response to the identification information of the vehicle (see at least Zhao Fig. 4 “Ride Request Module 420”, and column 6 lines 49-53 “generates a ride request including the user's location (as determined by the location subsystem 410), the number of passengers, the destination, and information about the user, such as name, phone number, profile picture, and the like”); acquiring, by an operation support device, position information of the vehicle (see at least Zhao column 4 lines 3-5 “the driver device 210 provides information about the driver (e.g., current location and availability) ; and comparing, by the operation support device, the acquired position information with information on the boarding position associated with the identification information of the user at a time of making the reservation (see at least Zhao column 4, lines 15-20 “the passenger device 220 provides information to the matching server 240 about the user (e.g., user identifier, mobile device identifier, etc.) and/or the request for transport service (e.g., current location, pickup location, and/or destination location) when the request is made by the user”, and column 14, lines 35-47 “While the driver is en route to the terminal, a passenger requests a ride from the terminal 110 to a destination using an app on the passenger device 220A. The matching server 240 receives the ride request 1050. Based on location data 1060 received from the driver device 210A, the matching server 240 determines that the driver is en route to the terminal 110 and has the earliest ETA of the currently available drivers. Consequently, the matching server 240 sends a passenger assignment 1070 to the driver device 210A identifying the passenger and the destination. The matching server 240 also sends driver information 1080 to the passenger device 220A identifying the driver (e.g., name, photo, and make and model of vehicle)”).
[Supplemental note: Examiner is interpreting Zhao’s “location data 1060 received from the driver device 210A” and “pickup location” to teach applicant’s “boarding position” in light of Applicant’s specification page 14, lines 24-28 “The boarding position information 51 is information on a boarding position P1 requested by the user 11…The boarding position P1 and the getting-off position P2 are expressed in a given form such as a place name, an address, or a point or a region on a map.”]

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nix et al. (US Patent No. 10969782 B2), hereinafter referred to as “Nix”.
Regarding claim 10, Nix teaches An operation management device (see at least Nix Fig. 2 “Service Provider System”) comprising: a communication portion configured to transmit and receive information (see at least Nix Fig. 2 “communication interface(s)”, “input/output interface(s)”, column 11, lines 42-46 “The one or more computing device(s) 205 included in service platform system 204 can also include one or more input/output interface(s) 232 that can be used to receive input, such as from a user, and provide output, such as for display or playback to a user.”); and a controlling portion configured to receive, through the communication portion, identification information of a user (see at least Nix Fig. 3 “rider authentication”) that is transmitted from a vehicle for which an operation plan is determined in accordance with a boarding position requested by a reservation made by the user (see at least Nix Fig. 3, and column 1, lines 53-57 “The method further includes, in response to a obtaining rider authentication data, matching, by the computing system, an autonomous vehicle selected by the rider to provide for performance of the service request”, column 13, lines 39-41 “At 304, the computing system can obtain a current location of the rider, for example, by obtaining location data from the rider's user device.”), the identification information of the user being transmitted from the vehicle during operation (see at least Nix Fig. 3, and column 14, lines 20-27 “At 310, after the rider has selected an available autonomous vehicle, the computing system can obtain rider authentication data from the rider (e.g., via a vehicle service application , the controlling portion being configured to transmit, through the communication portion, information on the boarding position associated with the identification information of the user at a time of making the reservation, in response to the identification information of the user (see at least Nix Fig. 3, and column 14, lines 47-55 “At 312, in response to a obtaining the rider authentication data, the computing system can match the selected autonomous vehicle to the rider (e.g., associate the selected autonomous vehicle with the rider's service request) to provide for performance of the rider's service request. At 314, the computing system can provide the rider's request/trip data to the autonomous vehicle to provide for the autonomous vehicle to initiate the requested service for the rider.”).
[Supplemental note: Examiner is interpreting Nix’s “current location of the rider” to teach applicant’s “boarding position” in light of Applicant’s specification page 14, lines 24-28 “The boarding position information 51 is information on a boarding position P1 requested by the user 11…The boarding position P1 and the getting-off position P2 are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Sweeney et al (US Patent No. 9953283 B2), hereinafter referred to as “Sweeney”.
Regarding claim 2, Zhao teaches the operation support device according to claim 1 wherein: the identification information of the vehicle is transmitted to outside the vehicle (see at least Zhao column 4, lines 2-7 “In one embodiment, the driver device 210 provides information about the driver (e.g., current location and availability) to the matching server 240 as well as issuing instructions (e.g., pre-selection instructions, allocation notices, and passenger information) to the driver.”).
Zhao does not teach but Sweeney teaches in a case where a difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold (see at least Sweeney column 13, lines 50-54 “For example, the service arrangement system 100 can determine when the AV 150 is at or within a predetermined distance or estimated time of arrival from the pickup location and transmit a notification to the client application to notify the user.”), the controlling portion transmits boarding guidance information to guide the user to board the vehicle to the terminal device of the user (see at least Sweeney column 14, lines 2-7 “When the trip control component determines that the AV 150 is at or within the predetermined distance or predetermined estimated time of arrival from the pickup location, the AV system 151 can be placed in another state (e.g., a third state, such as a “arrived” or “arriving now” state) from the “on route” state.”, column 14, lines 25-35 “In such an example, the user can be notified that the AV 150 is arriving or has arrived, and the AV 150 can make its presence known to the user by, for a duration of .
Sweeney is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “in a case where a difference between a position indicated by the acquired position information and the boarding position is smaller than a threshold, the controlling portion transmits boarding guidance information to guide the user to board the vehicle to the terminal device of the user” as disclosed in Sweeney. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Sweeney’s determination that the user is onboard when the vehicle stops after the user’s identification information is transmitted in order to allow for driverless vehicles to be used in an on-demand ride service (see at least Sweeney column 1 line 65-column 2 line 6 “As described herein, an autonomous vehicle can correspond to a vehicle that can be driven without a human driver, and instead can be driven using sensors and other automation technology. The computing system of the selected autonomous vehicle can receive a set of instructions from the service arrangement system, and based on the set of instructions, can control the autonomous vehicle to travel to a specified location, such as a pickup location or current location of the user.”).
Regarding claim 3, Zhao teaches the operation support device according to claim 1. Zhao does not teach but Sweeney teaches wherein: the operation plan is determined in accordance with the boarding position and a getting-off position requested by the reservation (see at least Sweeney column 4, lines 59-66 “By interacting with the designated client service application, the user can specify the pickup location, the destination location, and/or the vehicle type, and make a request for a transport service. Based on one or more of the user-specified parameters, the service arrangement system 100 can receive the request and programmatically select a service provider to provide the transport service.”); after the controlling portion determines that the user has boarded the vehicle (see at least Sweeney column 20, lines 55-58 “the AV system 151 can operate in the first state when it detects that the user has entered the AV 150, via sensor data detected by internal sensors of the AV 150 (e.g., internal camera, weighing device sensors, door sensors, etc.).”), the controlling portion sequentially acquires position information of the vehicle and sequentially compares the sequentially acquired position information with information on the getting-off position associated with the identification information of the user at the time of making the reservation (see at least Sweeney column 22, lines 10-13 “Once the transport service preparation procedure is completed, the AV system 151 can operate in a third state in which the AV system 151 controls the AV to travel to the destination location of the user (360)”); and when a difference between a position indicated by the sequentially acquired position information and the getting-off position becomes smaller than a threshold, the controlling portion transmits getting-off guidance information to guide the user to get off the vehicle to the terminal device of the user (see at least Sweeney Figs. 4K-4L, and column 22, lines 51-56 “When the AV system 151 determines that the AV 150 is approaching or arriving at the destination location, the AV system 151 can present, on the display device, a notification to inform the user as such. Still further, in one example, the AV system 151 can display a panel 470 on the UI 440 to prompt the user to exit the vehicle”).
Sweeney is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “wherein: the operation plan is determined in accordance with the boarding position and a getting-off position requested by the reservation; after the controlling portion determines that the user has boarded the vehicle, the controlling portion sequentially acquires position information of the vehicle and sequentially compares the sequentially acquired position information with information on the getting-off position associated with the identification information of the user at the time of making the reservation; and when a difference between a position indicated by the sequentially acquired position information and the getting-off position becomes smaller than a threshold, the controlling portion transmits getting-off guidance information to guide the user to get off the vehicle to the terminal device of the user” as disclosed in Sweeney. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Sweeney’s determination that the user is onboard when the vehicle stops after the user’s identification information is transmitted in order to allow for driverless vehicles to be used in an on-demand ride service (see at least Sweeney 
Regarding claim 4, Zhao teaches the operation support device according to claim 1. Zhao does not teach but Sweeney teaches wherein, when the controlling portion detects that the vehicle is stopping after a point of time when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle (see at least Sweeney column 10 lines 45-66 “When the AV system 151 determines that the AV 150 is at or within a predetermined distance of the pickup location of the user, the AV system 151 can change its operating state from a traveling or “on route” state (e.g., a second state) to an “arriving now” or “waiting” state (e.g., a third state). When the AV system 151 is in the third state, the AV system 151 can receive data inputted via the one or more sets of buttons or input mechanisms. If the user inputs the correct code 131, the AV system 151 can unlock the doors of the AV150… The trip monitor component (and/or the vehicle tracking 120) can continue to receive AV information 159 from the AV system 151, such as when the user opens the door(s) of the AV 150 or enters the AV 150, when the state of the AV system 151 changes…”).
wherein, when the controlling portion detects that the vehicle is stopping after a point of time when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle” as disclosed in Sweeney. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Sweeney’s determination that the user is onboard when the vehicle stops after the user’s identification information is transmitted in order to allow for driverless vehicles to be used in an on-demand ride service (see at least Sweeney column 1 line 65-column 2 line 6 “As described herein, an autonomous vehicle can correspond to a vehicle that can be driven without a human driver, and instead can be driven using sensors and other automation technology. The computing system of the selected autonomous vehicle can receive a set of instructions from the service arrangement system, and based on the set of instructions, can control the autonomous vehicle to travel to a specified location, such as a pickup location or current location of the user.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Brock et al. (US Patent No. 10332162 B2), hereinafter referred to as “Brock”.
Regarding claim 5, Zhao teaches the operation support device according to claim 1. Zhao does not teach but Brock teaches wherein: the identification information of the vehicle is transmitted inside the vehicle (see at least Brock Fig. 4, and column 4, ; and when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle (see at least Brock Fig. 2, “Receive a signal emitted by a wireless beacon 202” and “Determine that the user is on the train 204”, and column 4, lines 7-9 “Although the example process refers to a user riding a train, the process is equally applicable to any appropriate passenger transport vehicle.”).
Brock is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “wherein: the identification information of the vehicle is transmitted inside the vehicle; and when the identification information of the user is transmitted from the terminal device of the user, the controlling portion determines that the user has boarded the vehicle” as disclosed in Brock. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Brock’s determination that the user is onboard when the user’s signal is received by the transit’s receiver in order to allow for wireless transportation transactions which are more efficient and easier for the passenger (see at least Brock column 1 lines 8-19 and column 1 line 57-column 2 line 2 .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Choi (US Patent No. 11012809 B2), hereinafter referred to as “Choi”.
Regarding claim 6, Zhao teaches the operation support device according to claim 1. Zhao does not teach but Choi teaches wherein, when a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold, the controlling portion notifies a driver of the vehicle that a person different from the user has boarded the vehicle (see at least Choi column 2 lines 57-67 “The proximity alert system compares the location data received from the riders' and drivers' devices and determines whether a service-requesting user is within a threshold distance of one of the driver devices that does not belong to the driver assigned to provide transport service for the rider. If so, the proximity alert system .
Choi is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “wherein, when a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold, the controlling portion notifies a driver of the vehicle that a person different from the user has boarded the vehicle” as disclosed in Choi. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for an on-demand vehicle with Choi’s observation of the large difference between user’s device and the driver’s device and notification of a wrong passenger in order to streamline the efficiency of an on-demand ride service in a busy area and increase the safety of the pickup process (see at least Choi column 2 lines 38-49 “Among other benefits, the proximity alert system results in efficiency improvements to the network computer system, including fewer wrong rider pick ups, fewer customer .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Zhao et al. (US Patent No. 10890458 B2), hereinafter referred to as “Zhao ‘458”.
Regarding claim 7, Zhao teaches the operation support device according to claim 1. Zhao does not teach but Zhao ‘458 teaches wherein: a fare from the boarding position is settled at the time of making the reservation (see at last Zhao ‘458 column 5, lines 39-45 “In one implementation, the expected service value 15 is calculated based on a time and distance formula, where at least one of time or distance is predicted based on mapping information and/or historical information”, column 6, lines 3-5 “the expected service value 15 represents an upfront calculation (e.g., for price) for fulfillment of a service request”); and when a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold (see at least Zhao ‘458 “The determination that the deviation exceeds a threshold may be based on a comparison of actual and expected service parameters”), the controlling portion settles a difference in fare (see at least Zhao ‘458 column 8, lines 33-38 “Comparisons can be made of the estimated and actual service parameters 11, 17, and/or the estimated and actual service values 15, 25, in order to determine whether a deviation of significance (e.g., when distance and/or duration differentials corresponding to the difference between the position indicated by the acquired position information and the boarding position (see at least Zhao ‘458 column 17 lines 3-10 “The determination that a determined deviation is attributable to the customer or service provider may include determining whether the service request parameters (e.g., service start, destination) changed between the time when the expected service value was determined and when the service was rendered (442). By way of examples, (i) a change to the service start location may weight towards a determination of attribution to the customer”).
Zhao ‘458 is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to use “wherein: a fare from the boarding position is settled at the time of making the reservation; and when a difference between a position indicated by the acquired position information and the boarding position is larger than a threshold, the controlling portion settles a difference in fare corresponding to the difference between the position indicated by the acquired position information and the boarding position” as disclosed in Zhao ‘458. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s driver device for navigating an on-demand vehicle with Kemler’s determination of the actual start point and redetermination of fare in order to determine whether the cause of a greater than expected travel time or distance should be attributed to the customer (e.g. farther start point than originally requested), to the driver (e.g. taking a longer than necessary route), .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Kemler et al. (US Patent No. 10272827 B1), hereinafter referred to as “Kemler”.
Regarding claim 12, Zhao teaches the terminal device according to claim 11. Zhao does not teach but Kemler teaches further comprising: an output portion configured to output information (see at least Kemler Fig. 4 “display 224”); and an input portion configured to receive an operation of the user (see at least Kemler Fig. 4 “option 402”), wherein: before the controlling portion transmits the identification information of the user, the controlling portion outputs acceptance request information to request an acceptance of the user through the output portion (see at least Kemler column 10, lines 12-14 “Display 224 of client computing device 220 provides a user, such as user 222, with an option 402 to request a vehicle”); and when the controlling portion receives an acceptance operation by the user through the input portion in response to the acceptance request information thus output, the controlling portion transmits the identification information of the user (see at least Kemler column 10, lines 14-22 “In response, the client computing device 220 sends a request 404 to the one or more server computing devices 210, for example, via network 240. In this example, the request 404 includes user information which can include or be used to identify the user's client device and/or credentials for authenticating the user and identifying the user's account information as described above. The request 404 also includes the current location of the client computing device 220.”).
an output portion configured to output information; and an input portion configured to receive an operation of the user, wherein: before the controlling portion transmits the identification information of the user, the controlling portion outputs acceptance request information to request an acceptance of the user through the output portion; and when the controlling portion receives an acceptance operation by the user through the input portion in response to the acceptance request information thus output, the controlling portion transmits the identification information of the user” as disclosed in Kemler. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zhao’s passenger device for transmitting identification of the passenger with Kemler’s confirmation of the user’s desire to request a vehicle in order to prevent unnecessary sharing of the user’s identifying information (see at least Kemler abstract “Aspects of the present disclosure relate to protecting the privacy of a user of a dispatching service for driverless vehicles.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.B.W./Examiner, Art Unit 3667

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667